NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3696-16T2
LINDA B. JONAS,

        Plaintiff-Respondent,

v.

EDWIN R. JONAS, III,

     Defendant-Appellant.
_______________________________

              Submitted May 16, 2018 – Decided August 17, 2018

              Before Judges Nugent and Geiger.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Camden County,
              Docket No. FM-04-0259-89.

              Edwin R. Jonas, III, appellant pro se.

              Linda B. Jonas, respondent pro se.

PER CURIAM

        Defendant     Edwin    R.   Jonas,    III,    was   once    a   prominent

Haddonfield attorney.           His undoing has been his inexplicable,

obstinate, unlawful, and decades-old refusal to pay child support

and alimony obligations that have accumulated since his 1990

divorce.       The extreme measures he has taken over the years to
avoid his obligations include removing the parties' children from

the     country,   attempting    to   dissipate    assets,   making     false

statements to the court, and fleeing the jurisdiction.

      There have been ten post-judgment appeals involving this

action.1    This is the eleventh.         Here, defendant appeals from an

April 7, 2017 order denying the following relief: modification of

a May 4, 2006 order; vacation of October 22, 1996, May 19, 1999,

and May 23, 2006 orders; and costs and counsel fees.              Defendant

also appeals the grant of plaintiff Linda B. Jonas' cross-motion

to enforce litigant's rights by compelling compliance with May 4,

2006, January 30, 2008, and December 29, 2011 orders.                 Lastly,

defendant appeals from an April 11, 2017 order denying his motion

to transfer venue.

      On appeal, defendant argues the following points: (1) the

trial    court     erred   in   applying    the   fugitive   disentitlement

doctrine; (2) all judges of the Camden County Superior Court should

recuse themselves due to the appearance of impropriety; (3) the

judge who decided these motions ethically erred by ruling on the

underlying motions before determining defendant's motion for a



1
    The previous appeals, which detail this action's lengthy
procedural history, are: Nos. A-3104-90, A-4322-90, A-1309-91, A-
1431-93, A-1342-95; consolidated appeal Nos. A-3734-95 and A-1950-
96 (App. Div. Dec. 19, 1997); No. A-5857-98; No. A-5241-05 (App.
Div. Jan. 30, 2008); and No. A-1118-10 (App. Div. Dec. 29, 2011).

                                      2                               A-3696-16T2
change in venue; (4) defendant was denied due process because of

the lack of notice of the motion hearing and lack of an impartial

tribunal; and (5) the motion judge erred by barring defendant from

filing any further applications and by refusing to hear the merits

of defendant's motions.

     Defendant's arguments are without sufficient merit to warrant

extended discussion in a written opinion.          R. 2:11-3(e)(1)(E).      We

add only the following brief comments.

     In one of the relatively early post-judgment proceedings,

defendant misrepresented to the court that he did not intend to

either    leave   the   State   with   the   parties'   three   children    or

liquidate assets.       He then left the country with the children,

bought a home in the Cayman Islands, and attempted to sell a

convenience store he owned.         Jonas v. Jonas, Nos. A-3734-95 and

A-1950-96 (App. Div. Dec. 19, 1997) (slip op. at 4-6).

     In consequence, on January 12, 1996, a Family Part judge

entered   an   order    directing   title    to   defendant's   property    in

Medford, his condominium in Florida, and his convenience store be

transferred to plaintiff. The order authorized plaintiff to "hold,

sell, liquidate or otherwise dispose of same for creation of a

constructive trust to ensure payment of spousal and child support."

Id. at 10-11.     The order further provided the net proceeds of the



                                       3                             A-3696-16T2
sales should be held in trust by plaintiff's counsel and used to

pay outstanding support orders. Id. at 11.

      We affirmed these orders.           Id. at 26-27.         In doing so, we

noted if defendant returned to the jurisdiction and complied with

the orders, the order of January 12, 1996, which required plaintiff

to maintain records of the trust, gave defendant "the means to

hold the plaintiff accountable" for any diversion.                 Id. at 27.

      In a subsequent appeal, we recounted that in 2006 a Family

Part judge, considering a motion by plaintiff to enforce litigant's

rights and a cross-motion by defendant to compel an accounting of

the   constructive    trust,     invoked       the   fugitive    disentitlement

doctrine and dismissed defendant's cross-motion without prejudice.

Jonas v. Jonas, No. A-1118-10 (Dec. 29, 2011) (slip op. at 3).                    We

noted we had previously affirmed the Family Part judge's invocation

of the doctrine, as well as the judge's dismissal of defendant's

cross-motion.     The      judge   dismissed         defendant's    cross-motion

without   prejudice   to    future   consideration         provided     defendant

personally   appeared      and   posted    a    surety    bond     to   cover   all

outstanding judgments.       Ibid.   We continued:

                Despite the clarity of this court's 1997
           decision, which conditions defendant's right
           to seek an accounting and appointment of an
           independent trustee on compliance with court
           orders, and the 2008 decision approving
           application of the fugitive disentitlement
           doctrine, defendant has not posted bond in the

                                      4                                    A-3696-16T2
            judgment amount, personally appeared in court
            or even filed a certification signed by him.
            Instead, he filed identical, consecutive
            motions to vacate orders entered prior to 2008
            and compel an accounting and appointment of
            an independent trustee. Defendant's only
            argument respecting his entitlement to be
            heard on the motions was his attorney's
            representation that he could not locate an
            arrest warrant.

            [Ibid.]

     In the case before us, without posting a bond, defendant

moved for an accounting.    He is now apparently willing to appear

in court.    He makes numerous allegations of impropriety against

his former wife and her attorney, and he repeatedly refers to the

value of the property that the court ordered sold to enforce his

support obligations.    Conspicuously absent from his pleadings is

any mention of the current sum of money he owes for twenty-eight

years of accumulated alimony and child support, including medical

and educational expenses for his children.      Also missing is any

mention of any attempt he ever made to voluntarily pay so much as

one month of alimony or child support.

     In view of defendant's continuing refusal to comply with

court orders and post a bond for either past judgments or current

support arrearages, we find no error in the trial court's dismissal

of his motion.

     Affirmed.


                                  5                          A-3696-16T2